Exhibit 10.1

AMENDMENT TO

IDERA PHARMACEUTICALS, INC.

2013 STOCK INCENTIVE PLAN, AS AMENDED

WHEREAS, Idera Pharmaceuticals, Inc. (the “Company”) desires to amend the Idera
Pharmaceuticals, Inc. 2013 Stock Incentive Plan, as amended (the “2013 Plan”),
in the manner set forth below (the “Amendment”); and

WHEREAS, on April 13, 2015, subject to stockholder approval, the Board of
Directors of the Company approved the Amendment.

NOW THEREFORE, in accordance with Section 11(d) of the 2013 Plan, the 2013 Plan
is hereby amended as follows:

 

  1. Section 4(a) of the 2013 Plan is hereby amended by deleting subsection
(1) thereof in its entirety and substituting the following in lieu thereof:

“(1) Authorized Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan, any or all of which Awards may be in the form of
Incentive Stock Options (as defined in Section 5(b)), for up to such number of
shares of common stock, $0.001 par value per share, of the Company (the “Common
Stock”) as is equal to the sum of:

(A) 15,224,460 shares of Common Stock; plus

(B) such additional number of shares of Common Stock (up to 6,946,978 shares) as
is equal to the sum of the number of shares of Common Stock subject to awards
granted under the Company’s 2005 Stock Incentive Plan (the “2005 Plan”) or the
Company’s 2008 Stock Incentive Plan (the “2008 Plan” and, together with the 2005
Plan, the “Existing Plans”) which awards expire, terminate or are otherwise
surrendered, canceled, forfeited or repurchased by the Company at their original
issuance price pursuant to a contractual repurchase right (subject, however, in
the case of Incentive Stock Options to any limitations of the Code).

Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.”

 

  2. Section 10(f) of the 2013 Plan is hereby amended by deleting the first
sentence thereof in its entirety and substituting the following in lieu thereof:

“Except as otherwise provided in Section 5(g) with respect to repricings,
Section 10(i) with respect to Performance Awards or Section 11(d) with respect
to actions requiring stockholder approval, the Board may, subject to
Section 10(h), amend, modify or terminate any outstanding Award, including but
not limited to, substituting therefor another Award of the same or a different
type, changing the date of exercise or realization, and converting an Incentive
Stock Option to a Nonstatutory Stock Option.”

 

  3. Section 10(h) of the 2013 Plan is hereby deleted in its entirety and
replaced with the following:

“(h) Acceleration. The Board may, at any time, provide that (i) any Award
granted on or prior to April 13, 2015 shall become immediately exercisable in
whole or in part, free of some or all of the restrictions or conditions
applicable to such Award or otherwise realizable in whole or in part, as the
case may be, and (ii) any Award granted after April 13, 2015 (a “New Award”)
shall become immediately exercisable in whole or in part, free of some or all of
the restrictions or conditions applicable to such New Award or otherwise
realizable in whole or in part, as the case may be, solely (A) upon the death or
disability of the Participant or (B) in connection with a change in control of
the

 

1



--------------------------------------------------------------------------------

Company. Notwithstanding the foregoing, the Board may provide, at any time and
for any reason, that any New Award shall become immediately exercisable in full
or in part, free from some or all of the restrictions or conditions applicable
to such New Award or otherwise realizable in full or in part, as the case may
be, if required under any contractual obligation of the Company or other policy
of the Company, in each case to the extent such obligation or policy is in
effect on April 13, 2015.”

 

  4. A new Section 10(j) shall be added to the 2013 Plan, as follows:

“(j) Limitations on Vesting. Subject to Section 10(h) and notwithstanding
anything to the contrary in the Plan, no New Award shall vest earlier than the
first anniversary of its date of grant. The foregoing sentence shall not apply
to an aggregate of up to 5% of the maximum number of authorized shares set forth
in Section 4(a)(1).”

The Amendment shall be effective upon approval of the stockholders of the
Company at the Company’s 2015 annual meeting of stockholders and shall only be
applicable with respect to Awards granted after such approval. If the Amendment
is not so approved at such meeting, then the amendment to the 2013 Plan set
forth herein shall be void ab initio.

Except as herein above provided, the 2013 Plan is hereby ratified, confirmed and
approved in all respects.

 

2